EXHIBIT 10.1
Execution Version


SIXTH AMENDING AGREEMENT
(First Insurance Funding of Canada Inc.)
This Sixth Amending Agreement made as of May 27, 2019.
B E T W E E N:
FIRST INSURANCE FUNDING OF CANADA INC.

(hereinafter referred to as the “Seller” or the “Servicer”)
- and -
CIBC MELLON TRUST COMPANY, in its capacity as trustee of PLAZA TRUST,

(hereinafter referred to as the “Purchaser”)
RECITALS:
WHEREAS the parties hereto are parties to a receivables purchase agreement dated
as of December 16, 2014 (as amended by amending agreements dated December 15,
2015, September 9, 2016, December 15, 2017, June 29, 2018 and February 15, 2019,
the “RPA”);
AND WHEREAS the parties hereto have agreed to     further amend the RPA;
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
1.
Amendments

(a)
The definition of “Facility Limit” in Section 1.1 of the RPA is amended by
deleting the reference to “$210,000,000” in such definition and replacing it
with “$280,000,000”.

2.
General

(a)
This Sixth Amending Agreement shall be governed by and construed in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable therein.

(b)
This Sixth Amending Agreement shall be binding upon and enure to the benefit of
the parties hereto and their respective successors and permitted assigns.

(c)
This Sixth Amending Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which, when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.





 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF the parties have caused this Sixth Amending Agreement to be
executed by their respective duly authorized officers as of the date first above
written.
 
 
FIRST INSURANCE FUNDING OF CANADA INC. 


By:
/s/Brian Day
 
Name: Brian Day
 
Title: Senior Vice President, Credit & Operations
             FIRST Insurance Funding of Canada
 
 
By:
/s/Stuart Bruce
 
Name: Stuart Bruce
 
Title: CEO



 
 
CIBC MELLON TRUST COMPANY, in its capacity as trustee of PLAZA TRUST, by its
Financial Services Agent, ROYAL BANK OF CANADA


By:
/s/Nur Khan
 
Name: Nur Khan
 
Title: Authorized Signatory
 
 
By:
/s/Hiren Lalloo
 
Name: Hiren Lalloo
 
Title: Authorized Signatory






